DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 6-28 are allowable. 
The restriction requirement among Inventions I-III and Species A-I as set forth in the Office action mailed on 21 July, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 29, directed to nonelected species, is hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claims 2-5, nonelected without traverse. These claims are hereby cancelled. 
Allowable Subject Matter
Claims 6-29 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscopic device comprising; 
an endoscopic shaft, and
a cover for the endoscopic shaft, wherein: 
the cover comprising an elongate tubular member applied over the endoscopic shaft, the cover extending along at least part of the distal end of the endoscopic shaft, the tubular member having an inner surface at least some of which grips the endoscopic shaft, holding the cover in place, 
the cover further comprising a plurality of flexible, resiliently-deformable-along-their-entire-length projecting elements extending outwardly from a base adjacent and coupled to the tubular member, the projecting elements movable between: 
a resting position, 
a first position where the tips are parallel to the longitudinal axis of the tubular member and endoscopic shaft, pointing towards a proximal end of the tubular member and endoscopic shaft, 
a second position where the tips are approximately perpendicular to the longitudinal axis of the tubular member and endoscopic shaft, for dilating a lumen wall of a body passage where the endoscopic shaft and cover have been inserted, 
	for projecting elements in a distal ring of one or more rings of the projecting elements, a third position where they have curvilinear configuration extending outward from the tubular member, the tips pointing towards a distal end of the cover, and 
Moriyama (JP2003-180611A) teaches the above endoscopic device, except for, in the third position, the projecting elements extending further than the distal end of the endoscopic shaft. This is in particular as proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale: See MPEP 2125 II. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional feature as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795